Citation Nr: 0329818	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

3.  Entitlement to an increased (compensable) rating for the 
residuals of a cholecystectomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1985.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO awarded the 
veteran an increased rating of 10 percent for dyshidrotic 
eczema.  The RO denied the veteran's claim for an increased 
(compensable) rating for the residuals of a cholecystectomy 
and her claims seeking entitlement to service connection for 
PTSD and back disability.  The veteran was provided a 
statement of the case in response to her notice of 
disagreement and was informed of the requirement that she 
submit a timely substantive appeal to perfect her appeal.  
The veteran thereafter submitted a substantive appeal with 
respect to the denials of service connection for PTSD and 
back disability, in addition to the denial of an increased 
(compensable) rating for residuals of a cholecystectomy.  The 
veteran did not mention the rating assigned for her service-
connected skin disability in this substantive appeal, or in 
any other documentation submitted subsequent to the issuance 
of the statement of the case.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this matter.

When the veteran's case was before the Board in June 2001, it 
was remanded for additional RO action.  While the case was in 
remand status, the veteran's appeal for service connection 
for residuals of a head injury was resolved by a June 2003 
rating decision of the Cleveland RO granting service 
connection for this disability.  

The case was returned to the Board in September 2003 for 
further appellate action.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the veteran's 
claims.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the veteran letters in January and June 
2002.  In these letters, the veteran was informed that if the 
evidence and information requested in the letters were not 
received within 60 days of the January letter or 30 days of 
the June letter, the RO would decide the claims based on the 
evidence of record and the records of any VA examinations and 
opinions obtained by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

The Board further notes that neither of the foregoing letters 
nor any other documentation sent to the veteran provides the 
appropriate notice in response to her claim for a compensable 
rating for the residuals of a cholecystectomy.

With respect to the duty to assist requirements of the VCAA, 
the Board observes that within a June 1999 lumbar spine 
report of the McKenzie International Institute, it was noted 
that the veteran reported prior chiropractic treatment in 
1988.  A review of the evidentiary record does not indicate 
that any such chiropractic treatment records have ever been 
requested or associated with the claims folder.  Therefore, 
in order to satisfy the duty to assist, an attempt to obtain 
such records should be made following receipt of the 
necessary information to identify and locate the existing 
records.

The Board notes that the veteran's claim for service 
connection for PTSD is based on numerous episodes of sexual 
harassment and/or assault.  Pursuant to the Board's June 2001 
remand, the RO attempted to develop and verify the veteran's 
stressors related to alleged sexual assault in service, 
following the applicable procedures in Manual M21-1, Part III 
 5.14(c) (now codified at 38 C.F.R. § 3.304(f) (2003).  
Unfortunately, the appellant did not reply to this letter.  
However, in a December 2000 stressor statement the veteran 
indicated that during her first two years in the military, 
she was attached to the security division, assigned to gate 
duty and subjected to sexual harassment.  According to the 
veteran, when she was ready to leave there in 1982, she filed 
a report against one of her supervisors, for sexual 
harassment.  She has identified this individual as Richard 
Thompson.  

No development has been undertaken to obtain this report.  
Furthermore, no development has been undertaken to obtain the 
veteran's military personnel records jacket.  The Board also 
notes that the veteran reported at a July 1987 VA examination 
that she was being seen by a psychologist.  Development 
should be undertaken to obtain any available records of this 
treatment.

Finally, the Board notes that although the physician who 
performed the September 2002 examination to determine the 
current degree of severity of the residuals of a 
cholecystectomy noted that the veteran had episodic abdominal 
pain and stated in an addendum to the report that the pain 
was related to adhesions from the cholecystectomy, the RO has 
not considered whether a compensable evaluation is warranted 
on the basis of the abdominal adhesions. 

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  In 
particular, the appellant should be 
requested to provide the identifying 
information and authorization necessary 
for the RO to obtain the records of her 
chiropractic treatment in approximately 
1988 and her psychological counseling 
in approximately 1987.  In addition, 
the RO should elicit additional 
information and evidence from the 
veteran, in accordance with 38 C.F.R. 
§ 3.304(f)(3) (2003).  The veteran 
should be informed that any evidence 
and information submitted in response 
to the letter must be received by the 
RO within one year of the date of the 
RO's letter and that she should inform 
the RO if she desires to waive the one-
year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain copies of all 
records pertaining to recent treatment 
of the veteran at the Syracuse VA 
Medical Center.  

3.  If the RO is unsuccessful in 
obtaining any evidence identified by 
the veteran, it should so inform the 
veteran and her representative and 
request them to provide a copy of the 
evidence.

4.  The RO should obtain the veteran's 
military personnel records jacket. 

5.  The RO should then undertake all 
other indicated development to verify 
the veteran's alleged stressors, to 
include appropriate development through 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) , 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  When 
requesting verification from the 
USASCRUR, the RO should take note that 
the veteran served under her maiden 
name of Mackiewicz until her marriage 
in 1982.  

6.  If the above-requested development 
results in the verification of any of 
the veteran's claimed stressors, the 
veteran should be afforded a VA 
psychiatric examination.  The RO should 
send the claims folder to the VA 
examiner for review and inform the 
examiner of the verified service 
stressor(s).  The examination should 
include all indicated studies and 
tests, and all clinical findings should 
be reported in detail.  Based on the 
results of the examination and after 
reviewing the claims folder, the 
examiner should provide an opinion as 
to whether the veteran meets the DSM IV 
criteria for a diagnosis of PTSD and if 
so whether the disorder is due to one 
or more verified service stressors.  
The elements supporting the diagnosis 
must be identified.  If the veteran 
does not meet the criteria for a 
diagnosis of PTSD due to service 
stressor(s), the examiner should 
explain why.

7.  Based on a review of any 
information or evidence received 
relating to the veteran's claim for 
service connection for back disability, 
the RO should determine whether further 
VA examination is warranted to 
determine the nature and etiology of 
the veteran's back disability. 

8.  In addition, the RO should make 
arrangements for the veteran to be 
provided an appropriate VA examination 
to determine the nature and extent of 
all residuals of the cholecystectomy, 
to include any symptoms and functional 
impairment due to abdominal adhesions 
from the procedure.  The claims folder 
must be made available to and reviewed 
by the examiner.  

9.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, he Board intimates no opinion as to any ultimate 
outcome warranted.

The veteran need take no action until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




